Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Joe Sturkey appeals the district court’s order accepting in part the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny his motions to appoint counsel and affirm for the reasons stated by the district court. See Sturkey v. Dir. of SCDC, No. 2:13-cv-03451-RMG, 2014 WL 6460285 (D.S.C. Nov. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.